DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to applicant’s communication of 10/08/2021.  Currently claims 95-110 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 95, 100, 104-106, 110 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Friedman (US 4,813,871).
Freidman discloses a pre-filled injector (figure 1-7), comprising: a housing (30) comprising a proximal end and a distal end, the housing comprising a sidewall that axially extends between the proximal end and distal end of the housing (figure 6 for example), wherein the sidewall has a distal portion extending between the distal end of the housing and an axially mid-point between the distal end and proximal end of the housing, wherein the sidewall has a proximal portion extending between the proximal end of the housing and the mid-point (see figure 1 and 6); a reservoir (interior of 30) within the housing comprising a volume of an active agent; a plunger (44/45/40) configured to slide within the housing and deliver the volume of the active agent via an aperture (55) proximate the distal end of the housing; a slot (32) extending axially along the sidewall of the housing in a distal portion of the sidewall of the housing, wherein the slot only partially extends in the proximal portion of the sidewall such that the slot does not axially extend along an entire axial length between the proximal end of the housing and the midpoint (figure 4); a first actuator (24) that extends through the slot in the sidewall of the housing, the first actuator fixedly attached to a portion of the plunger and configured to slide axially distally along the slot; and a second actuator (46) attached to the proximal end of the plunger and configured to move the plunger axially, the second actuator defining a proximal end of the injector.
Concerning claim 100 and a pre-filled injector, comprising: a housing (30) comprising a proximal end and a distal end, the housing comprising a sidewall that axially extends between the proximal end and distal end of the housing, wherein the sidewall (side of 30) has a distal portion extending between the distal end of the housing and an axially mid-point between the distal end and proximal end of the housing, wherein the sidewall has a proximal portion extending between the proximal end of the housing and the mid-point; a reservoir (interior of 30) within the housing comprising a volume of an active agent; a plunger (44/45/40) configured to slide within the housing and deliver the volume of the active agent via an aperture; a slot (32) extending axially along the distal portion of the sidewall of the housing, wherein the slot only partially extends in the proximal portion of the sidewall such that the slot does not axially extend along an entire axial length between the proximal end of the housing and the midpoint; and an actuator (24) that extends through the slot in the sidewall of the housing, the actuator fixedly attached to a portion of the plunger and configured to slide axially distally along the slot, the actuator is configured to be actuated with a fingertip.
Concerning claim 104 and further comprising a proximal actuator (46) attached to a proximal end of the plunger, the proximal actuator proximate a proximal end of the injector.
Concerning the actuator comprises a lever (note actuator 24 and further lever device as shown in figure 2).
Concerning claim 106 and a pre-filled injector, comprising: a housing (30)comprising a proximal end and a distal end, the housing having a sidewall that axially extends between the proximal end and distal end of the housing; wherein the sidewall (side of 30) has a distal portion extending between the distal end of the housing and an axially mid-point between the distal end and proximal end of the housing, wherein the sidewall has a proximal portion extending between the proximal end of the housing and the mid-point; a reservoir (interior of 30) within the housing comprising a volume of an active agent; a plunger (44/45/40) configured to axially slide within the housing and deliver the volume of the active agent via an aperture a slot (32) extending axially along the sidewall of the housing, wherein the slot only partially extends in the proximal portion of the sidewall such that the slot does not axially extend along an entire axial length between the proximal end of the housing and the midpoint; a first actuator (24) that extends through the slot in the sidewall of the housing, the first actuator fixedly attached to a portion of the plunger and configured to slide axially distally along the slot, the first actuator configured to be actuated with a fingertip and move the plunger axially; and a second actuator (46) attached to the proximal end of the plunger and configured to move the plunger axially upon exertion of a force on the actuator in a proximal direction, the second actuator proximate a proximal end of the housing.
	Concerning claim 110 and the first actuator comprises a lever (note actuator 24 and further lever device as shown in figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 96-99, 101-103, 107-109 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman (US 4,813,871).
Concerning claims 96, 101, and 107 and the therapeutic agent comprises a VEGF antagonist.
Friedman discloses the claimed invention except for a VEGF antagonist.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a VEGF antagonist, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). A VEGF antagonist is a well known medicament to a PHOSITA to choose to administer to treat a patient.
Concerning claim 97, 102, and 108 and an injection volume is between about 0.03mL and about 0.05mL.
Friedman discloses the claimed invention except for an injection volume is between about 0.03mL and about 0.05mL.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an injection volume is between about 0.03mL and about 0.05mL, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). An injection volume is between about 0.03mL and about 0.05mL is a well known and predictable amount of volume of  medicament to choose by a PHOSITA to treat an ailment in a patient.
Concerning claims 98, 103, and 109, and wherein an injection volume is between about 1 microliters and about 200 microliters. Friedman discloses the claimed invention except for an injection volume is between about 1 microliters and about 200 microliters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an injection volume is between about 1 microliters and about 200 microliters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). An injection volume between about 1 microliters and about 200 microliters is a well known and predictable amount of volume of  medicament to choose by a PHOSITA to treat an ailment in a patient.
	Concerning claim 99 and the first actuator comprises a lever (note actuator 24 and further lever device as shown in figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783